Contact:Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp Year-to-Date Earnings Up 26% to $3.3 Million for Fiscal 2013 Declares $0.03 per Share Cash Dividend; Non-Performing Assets Decrease; Net Interest Margin Increases HOQUIAM, WA – July 23, 2013 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income of $876,000 for the quarter ended June 30, 2013, bringing net income for the first nine months of the fiscal year to $3.86 million.Net income to common shareholders, after adjusting for the preferred stock dividend and the preferred stock discount accretion was $678,000, or $0.10 per diluted common share in the third fiscal quarter of 2013 and $3.32 million, or $0.48 per diluted common share for the first nine months of the fiscal year. This compares to net income to common shareholders of $1.20 million, or $0.17 per diluted common share, for the quarter ended March 31, 2013 and net income to common shareholders of $1.08 million, or $0.16 per diluted common share, for the quarter ended June 30, 2012.In the first nine months one year ago, net income to common shareholders was $2.64 million, or $0.39 per diluted common share. Timberland’s Board of Directors also declared a quarterly cash dividend of $0.03 per common share payable on August 23, 2013 to shareholders of record on August 9, 2013. “Results for the quarter ended June 30, 2013 included a significant improvement in asset quality with non-accrual and delinquent loans decreasing by 44% during the quarter and 61% year-over-year,” said Michael R. Sand, President and Chief Executive Officer.“Non-performing assets decreased 22% during the quarter and net interest margin increased from both the prior quarter and year-over-year partly as a result of loans totaling approximately $6 million returning to an accrual basis during the quarter based on their performance.” “Core earnings remain strong although third quarter net income was impacted by $1.6 million in net charge-offs of which $1.3 million was attributable to the results of the reappraisal of a commercial land parcel in Kitsap County that was acquired through foreclosure during the quarter,” Sand also stated. Fiscal Third Quarter 2013 Highlights (at or for the period ended June 30, 2013, compared to June 30, 2012, or March 31, 2013): · Net income to common shareholders for the first nine months of fiscal 2013 increased 26% to $3.32 million from $2.64 million for the first nine months of fiscal 2012; · Earnings per diluted common share for the first nine months of fiscal 2013 increased to $0.48 from $0.39 for the first nine months of fiscal 2012; · Total delinquent and non-accrual loans decreased 44% during the quarter and 61% year-over-year; · Non-performing assets decreased 22% during the quarter; · Net interest margin for the current quarter increased to 3.88% from 3.83% for the preceding quarter; · Capital levels remain very strong: Total Risk Based Capital Ratio of 16.42%; Tier 1 Leverage Capital Ratio of 11.55%; Tangible Capital to Tangible Assets Ratio of 11.48%; and · Book value per common share increased to $10.98, and tangible book value per common share increased to $10.16 at quarter end. Timberland Q3 Earnings July 23, 2013 Page 2 Capital Ratios and Asset Quality The Company remains very well capitalized with a total risk-based capital ratio of 16.42%, a Tier 1 leverage capital ratio of 11.55% and a tangible capital to tangible assets ratio of 11.48% at June 30, 2013. Timberland provisioned $1.39 million to its loan loss allowance during the quarter ended June 30, 2013 compared to $1.18 million in the preceding quarter and $900,000 in the comparable quarter one year ago.Net charge-offs for the third fiscal quarter of 2013 were $1.57 million compared to $1.63 million for the preceding quarter and $1.56 million for the comparable quarter one year ago.For the first nine months of fiscal 2013, the provision for loan losses was $2.76 million compared to $2.60 million one year ago.Timberland’s allowance for loan losses to total loans was 2.00% at June 30, 2013 compared to 2.03% at March 31, 2013 and 2.11 % at June 30, 2012. Total delinquent loans and non-accrual loans decreased 44% to $13.6 million at June 30, 2013 from $24.2 million at March 31, 2013 and decreased 61% from $34.7 million one year ago.The non-performing assets to total assets ratio decreased to 4.04% at June 30, 2013 from 5.14% three months earlier and one year ago. Non-accrual loans decreased 42% to $11.8 million at June 30, 2013 from $20.5 million at March 31, 2013 and 51% from $24.0 million at June 30, 2012.The non-accrual loans at June 30, 2013 were comprised of 52 loans and 42 credit relationships.By dollar amount per category: 59% are secured by residential properties; 24% are secured by land and land development properties; 14% are secured by commercial properties; and 3% are secured by residential construction projects. Other real estate owned (“OREO”) and other repossessed assets increased $283,000 to $15.3 million at June 30, 2013 from $15.0 million at March 31, 2013 and increased $5.3 million from $10.0 million at June 30, 2012.At June 30, 2013 the OREO portfolio consisted of 51 individual properties.The properties consisted of commercial real estate properties totaling $6.1 million, land parcels totaling $5.2 million, multi-family properties totaling $2.4 million and single family homes totaling $1.6 million.During the quarter ended June 30, 2013, OREO properties totaling $1.0 million were sold for a net gain of $42,000. Balance Sheet Management Total assets decreased by $5.3 million, or 1%, to $732.8 million at June 30, 2013 from $738.1 million at March 31, 2013.The decrease in total assets was primarily due to a $3.3 million decrease in cash and cash equivalents and a $1.5 million decrease in net loans receivable. Liquidity as measured by cash and cash equivalents, CDs held for investment and available for sale investments was 17.7% of total liabilities at June 30, 2013 compared to 17.9% at March 31, 2013 and 18.9% one year ago. Net loans receivable decreased $1.5 million to $545.3 million at June 30, 2013 from $546.8 million at March 31, 2013.The decrease was primarily due to decreases of $3.7 million in land loan balances, $3.5 million in one-to four-family loan balances, $831,000 in commercial business loan balances, $742,000 in construction and land development loan balances and a $1.7 million increase in the undisbursed portion of construction loans in process.These decreases to net loans receivable were partially offset by increases of $6.9 million in commercial real estate loan balances, $1.5 million in multi-family loan balances and $299,000 in consumer loan balances. Timberland continued to reduce its exposure to land development and land loans.At June 30, 2013, land development loan balances decreased to $516,000, a 15% decrease year-over-year.The Bank’s land loan portfolio decreased 23% to $31.7 million at June 30, 2013 compared to one year ago and decreased 10% from March 31, 2013.The well diversified land loan portfolio consists of 282 loans on a variety of land types including individual building lots, acreage, raw land and commercially zoned properties.The average loan balance for the entire land portfolio was approximately $112,000 at June 30, 2013. Timberland Q3 Earnings July 23, 2013 Page 3 LOAN PORTFOLIO June 30, 2013 March 31, 2013 June 30, 2012 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage Loans: One-to four-family $ 18
